Citation Nr: 0718181	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a postoperative scar, 
left inguinal herniorrhaphy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1953 until 
September 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

This matter was previously before the Board in November 2006.  
At that time, a remand was ordered to accomplish additional 
development.

In an April 2004 communication, the veteran expressed his 
desire for both an RO hearing and a hearing with a Veterans 
Law Judge via videoconference with the local office.  An RO 
hearing was conducted in August 2004.  That same month, the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge, indicating that his RO hearing satisfied his 
request.  

The veteran had also perfected a claim of entitlement to 
service connection for residuals of chemical burns to the 
right eye.  However, this claim was granted in a January 2005 
rating decision.  As such, it is no longer for appellate 
consideration.  


FINDING OF FACT

Throughout the rating period on appeal, the overall weight of 
the evidence demonstrates that the veteran's postoperative 
scar, left inguinal herniorrhaphy, has not caused any 
functional limitation or any other significant residuals. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's postoperative scar, left inguinal 
herniorrhaphy, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2004 and December 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  In this regard, the Board acknowledges that 
in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).   

In the present case, the Board finds that the notice 
deficiency noted above has not denied the veteran a 
meaningful opportunity to participate in the processing of 
his claim.  In fact, because the instant decision denies the 
veteran's claim, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony provided at an August 2004 hearing before the RO.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Throughout the rating period on appeal, the veteran's 
postoperative scar, left inguinal herniorrhaphy, has been 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118,  Diagnostic Code 7804, which contemplates 
superficial and painful scars.

It is observed that the schedular criteria for evaluating 
disabilities of the skin have undergone revision during the 
pendency of this appeal, effective August 30, 2002.  
However, Diagnostic Code 7804 was essentially unchanged by 
such revisions.  

Both prior to and as of August 30, 2002, Diagnostic Code 7804 
provides a 10 percent rating for scars that are superficial 
and painful on objective demonstration.  
A higher evaluation is not possible under either the old or 
new version of 38 C.F.R. § 4.118.  

The Board has considered whether any alternate Code sections 
enable assignment of a higher rating here.  In this regard, 
Diagnostic Code 7805 is relevant.  Both prior to and as of 
August 30, 2002, Diagnostic Code 7805 instructs the rater to 
evaluate scars based on limitation of function of the 
affected part.  However, in the present case, the competent 
evidence fails to indicate any limitation of function 
attributable to the veteran's postoperative hernia scar.  To 
the contrary, VA examination in January 2007 indicated that 
the veteran's scar did not interfere with motion of his hip.  
The VA examiner further noted that the left inguinal hernia 
had been successfully repaired with no significant residuals.  

To this point, the Board has considered only the scar 
residuals of the veteran's postoperative herniorrhaphy.  At 
this juncture, the Board will determine whether the schedular 
criteria relating to hernias could serve as a basis for an 
increased rating here.  Moreover, it is noted that any 
symptomatology caused by the hernia that is distinct from the 
scar symptoms would enable assignment of a separate 
evaluation.   
See Esteban v. Brown, 6 Vet. App. 259 (1994).

Following a review of the record, the Board finds no basis 
for assignment of either an increased or separate rating 
based on the diagnostic criteria for inguinal hernias.  The 
reasons and bases for this determination will be set forth 
below.

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the evidence demonstrates an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation also applies for hernias that 
were not operated on but were remedial.  A 10 percent rating 
is warranted where the evidence shows a postoperative hernia 
that is recurrent, readily reducible and well supported by a 
truss or belt.  A 30 percent rating is justified for small 
postoperative hernia that is recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  

In the present case, VA examination in February 2004 
indicated that there was no recurrent hernia.  However, that 
same report noted that the veteran might have small inguinal 
hernias.  Such had also been indicated in a CAT scan, as 
reported at an earlier September 2002 VA examination.  In 
light of the seemingly contradictory findings in February 
2004, another VA examination was performed in January 2007.  
As already discussed, that examination report indicated very 
clearly that there were no current residuals associated with 
the veteran's postoperative inguinal hernia.  As such, 
neither an increased rating nor a separate evaluation is 
warranted on the basis of symptoms associated with the hernia 
itself, as opposed to scar symptomatology.  

The Board acknowledges the veteran's reports of severe pain 
in the area of his left inguinal hernia scar.  Indeed, at his 
August 2004 hearing before the RO, the veteran indicated that 
at times the scar was unbearable.  He treated his pain 
symptoms with aspirin and by lying flat.  Additionally, in an 
April 2007 statement, the veteran indicated that the pain 
from his hernia scar made it difficult for him to exercise.  

While acknowledging the veteran's complaints, the Board notes 
that the veteran is presently assigned the maximum available 
benefit for a painful scar.  As the evidence does not 
demonstrate limitation of function, or other symptomatology 
referable to the hernia itself, such as irreducibility, an 
increased evaluation is not possible here.  

In conclusion, the competent evidence does not support a 
rating in excess of 10 percent for the veteran's 
postoperative scar, left inguinal herniorrhaphy.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Entitlement to a rating in excess of 10 percent for a 
postoperative scar, left inguinal herniorrhaphy, is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


